DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsomoto et al. (US 2014/0250401) in view of Ligameri et al. (US 2017/0371474), and further in view of Cabera Cordon et al. (US 2011/0115745) and further in view of Kim et al. (US 2015/0054784).
Regarding claim 1:
Claim 1
Matsomoto
1. (Currently amended) A nautical chart display device, comprising: 
Abstract
a display configured to display a nautical chart on a screen; and 
Abstract
processing circuitry configured to: 
 
identify a first contact position of a first contact portion of a linear length measurement tool with the screen; 
Paragraph 58, Fig. 3, except that Matsumoto's first contact point is a first finger -- there is no "linear length measurement tool"
identify a second contact position of a second contact portion of the linear length measurement tool with the screen;
Paragraph 58, Fig. 3, except the contact point is a second finger
identify a contour, a position, and an orientation of the linear length measurement tool placed on the screen based on the identified first contact position and the identified second contact position on the screen; 
As shown in Fig. 3 (but again with two fingers instead of a tool)
acquire a current scale of the nautical chart on the screen; 
Paragraph 58: "on a basis of the scale size of the nautical chart"
determine a positional relationship between the first contact portion, the second contact portion, and the contour of the linear length measurement tool on the screen; and 
Paragraph 58
responsive to determining the positional relationship between the first contact portion, the second contact portion, and the contour of the linear length measurement tool on the screen, [[to ]]display distance markers according to the current scale of the nautical chart at a position on the screen matching the contour of the linear length measurement tool, so that the distance markers extend along a length of the linear length measurement tool to fill in the contour of the linear length measurement tool 
They are displayed as shown in, e.g., Fig. 3, where the scale is discussed in 
wherein the linear length measurement tool has translucency, 
Kim paragraph 126
wherein the linear length measurement tool has no scale printed thereon, and 
Kim Fig. 8A
wherein the distance markers are displayed on the screen such that, when the linear length measurement tool is placed on the screen, the distance markers are visible through the linear length measurement tool.
Kim P210 is the closest


So Matsumoto does not disclose:
a “linear length measurement tool,” where the first and second contact portions are on the tool and the distance markers extend along a length of the tool to fill in the contour.
“wherein the linear length measurement tool has translucency,
“wherein the linear length measurement tool has no scale printed thereon, and 
“wherein the distance markers are displayed on the screen such that, when the linear length measurement tool is placed on the screen, the distance markers are visible through the linear length measurement tool.”
Ligameri discloses:
a tool, where first and second contact position are identified on the tool (paragraph 20).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Matsumoto the tool of Ligameri.
The rationale is as follows:
Matsumoto and Ligameri are directed to the same field of art.
Ligameri discloses that such a tool can be an “input aid.” This is just substituting the input aid for the finger touch method of Matsumoto. Both are used in the same environment and for the same purpose. One of ordinary skill in the art could have included this with predictable results. 
Matsumoto in view of Ligameri does not explicitly disclose that the tool is a:
“linear length measurement tool,” where “the distance markers extend along a length of the linear length measurement tool to fill in the contour of the linear length measurement tool” with the claimed details with respect to translucency.
Cabera Cordon discloses:
a linear length measurement tool (specifically a ruler, as in paragraph 10: “an adjustable ruler”), and that the distance markers extend along a length of the linear length measurement tool to fill in the contour of the linear length measurement tool (paragraph 29),
wherein the linear length measurement tool has no scale printed thereon (as seen in Fig. 2 there are lines but no indication of the scale).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Matsumoto in view of Ligameri the elements taught by Cabera Cordon.
The rationale is as follows:
Matsumoto, Ligameri, and Cabera Cordon are directed to the same field of art.
Ligameri discloses a physical tool – Cabera Cordon provides a specific example of one such tool. One of ordinary skill in the art could have included this with predictable results.
	Kim discloses:
wherein the linear length measurement tool has translucency (paragraph 126),
wherein the linear length measurement tool has no scale printed thereon (as seen in Fig. 8A), and 
the display is visible through the linear length measurement tool (paragraph 210).
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Matsumoto in view of Ligameri and Cabera Cordon wherein the linear length measurement tool has translucency, wherein the linear length measurement tool has no scale printed thereon, and wherein the distance markers are displayed on the screen such that, when the linear length measurement tool is placed on the screen, the distance markers are visible through the linear length measurement tool, as suggested by Kim.
(With respect to the last Kim discloses in general that displayed elements are visible through the tool. In combination with Cabera Cordon’s suggestion to display the distance markers it then makes sense in the combination to have them visible through the tool, especially since this would match how they are displayed between the fingers in Matsumoto.)
The rationale is as follows:
Matsumo, Ligameri, Cabera Cordon, and Kim are directed to the same or related fields of art.
Ligameri and Cabera Cordon already both show tools very similar to Kim. Kim just adds that it can be translucent so the display can be glimpsed through it. This is a very minor element and certainly would have predictable to one of ordinary skill in the art.
Regarding claim 2:
Matsumoto, etc., discloses:
wherein the contour of the linear length measurement tool is linear (it’s a ruler, as taught by Cabera Cordon), and wherein the processing circuitry displays the distance markers on the screen at a position corresponding to the contour of the linear length measurement tool (in Matsumoto the “linear contour” is created by the two fingers as per Figs. 3-4, but Ligameri discloses instead using a tool, and displaying ruler markers also follows from Cabrera Cordon paragraph 29). 
Regarding claim 3:
Matsumoto, etc., discloses:
wherein when the processing circuitry identifies that a linear touch operation along the contour of the linear length measurement tool is performed in a state where the distance markers are displayed at the position corresponding to the contour, the processing circuitry displays, on the display, a distance on the nautical chart corresponding to the linear touch operation (Matsumoto paragraph 66). 
Regarding claim 5:
Matsumoto, etc., discloses:
wherein the linear length measurement tool has a rectangular plate shape (it is a ruler as seen in, e.g., Cabrera Cordon Fig. 1).
Matsumoto, etc., does not disclose:
“wherein the processing circuitry displays the distance markers at a position corresponding to both of two long sides of the contour.”
Cabrera Cordon just isn’t that specific about what is displayed. But typically a ruler has distance markers on both sides (e.g., cm on one side and inches on another, or whatever). If it creates a “graphically displayed ruler associated with the ruler object” (Cabrera Cordon paragraph 29) it would certainly be obvious to have a typical ruler display.
Regarding claim 6:
Matsumoto, etc., discloses:
wherein a plurality of detecting objects of which positions are detected are disposed in a given layout in the linear length measurement tool, and wherein the processing circuitry compares a layout of the detecting objects stored in advance, and a layout of the plurality of detecting objects of which the positions are detected, to identify the contour, the position and the orientation of the linear length measurement tool (Cabrera Cordon paragraphs 11-12).
Regarding claim 7:
Matsumoto, etc., discloses:
wherein the processing circuitry identifies the first contact position which is a contact position of a first leg part of a divider with the screen, and tge second contact position which is a contact position of a second leg part of the divider with the screen, and wherein the processing circuitry displays a direction of the second contact position relative to the first contact position, and a distance from the first contact position to the second contact position (as per, e.g., Matsumoto Fig. 3).
Regarding claims 8-10, 14-15, and 17:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary. 

Claims 4, 11-13, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Ligameri and further in view of Cabrera Cordon and further in view of Kim, and further in view of Feilmeier et al. (US 2002/0113784)
Regarding claim 4:
Matsumoto, etc., discloses a nautical chart display as discussed above.
Matsumoto, etc., does not disclose:
“wherein the processing circuitry identifies an operation to the screen by a stylus, and wherein, when the linear touch operation is performed by the stylus, the processing circuitry displays, on the display, a distance on the nautical chart corresponding to the linear touch operation.”
(Matsumoto does have this exact operation, but with a finger, not a stylus).
Feilmeier discloses:
wherein the processing circuitry identifies an operation to the screen by a stylus, and wherein, when a linear touch operation is performed by the stylus, the processing circuitry displays, on the display, a distance on the nautical chart corresponding to the linear touch operation (e.g., paragraph 187).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Matsumoto in view of Ligameri and further in view of Cabrera Cordon the elements taught by Feilmeier.
The rationale is as follows:
Matsumoto, Ligameri, Cabrera Cordon, and Feilmeier are directed to the same field of art.
In the exact same circumstances Feilmeier discloses using a stylus. This is a typical tool used with the type of screen used by Matsumoto. One of ordinary skill in the art could certainly have included it with predictable results.
Regarding claims 11-13, 16, and 18-20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed November 1, 2022 have been fully considered but they are not persuasive.
Applicant’s argument is that Matsumoto, Ligameri, and Cabrera Cordon don’t disclose the new elements of the claim relating to the translucency. Matsumoto doesn’t teach the tool so it certainly doesn’t disclose this. Ligameri and Cabrera Cordon are not particularly clear on this point – certainly not enough to say with certainty that they disclose those elements. But the newly cited reference to Kim does disclose that exactly such a tool could be transparent and that elements shown on the display can be seen through the tool. Therefore applicant’s arguments are moot in view of the new grounds of rejection.
Note that this does mean that four reference are required to teach the claim elements. Applicant has not yet argued it, but it might be anticipated that applicant will argue that the examiner has combined an excessive number of references. Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In this particular case Ligameri, Cabrera Cordon, and Kim all disclose essentially the same thing with only minor variations. You could almost argue that only one of Ligameri or Cabrera Cordon is even necessary, with the other just relied upon to reinforce that these elements are known in the art. So it seems reasonable to combine them together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694